UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
J.K., individually and on behalf of A.K., et al.,                      :
                                                                       :
                                    Plaintiffs,                        :
                                                                       :   20-CV-2098 (JMF)
                  -v-                                                  :
                                                                       :         ORDER
NEW YORK CITY DEPARTMENT OF EDUCATION, :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        This case alleges claims under the Individuals with Disabilities Education Act, Title 20,

United States Code, Section 1410 et seq. The parties are hereby ORDERED to submit a joint

letter, no later than two weeks from the date of this Order and not to exceed two pages,

including the following information in separately numbered paragraphs:

    (1) whether there is any need for discovery or an initial conference in this case;

    (2) if there is no need for discovery or an initial conference, a proposed briefing schedule for
        any motions, including motions for summary judgment; and

    (3) whether there is anything the Court can do to facilitate settlement (such as referring the
        matter for a settlement conference before a Magistrate Judge or to the District’s
        Mediation Program).

        In accordance with the Court’s Individual Rules and Practices, requests for an extension

or adjournment may be made only by letter-motion filed on ECF and must be received at least 48

hours before the deadline or conference. The written submission must state (1) the original

date(s); (2) the number of previous requests for adjournment or extension; (3) whether these

previous requests were granted or denied; and (4) whether the adversary consents and, if not, the

reasons given by the adversary for refusing to consent.
       Within two days of the date of this Order, Plaintiffs shall serve the Order electronically

on counsel for Defendant and file proof of such service on ECF.

       SO ORDERED.

Dated: March 10, 2020                              __________________________________
       New York, New York                                   JESSE M. FURMAN
                                                          United States District Judge




                                               2
